Citation Nr: 1508795	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  05-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gout, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to the benefit currently sought on appeal.  

By way of background, the issue of entitlement to service connection for gout was before the Board in October 2007, April 2009, and October 2010.  In October 2007, the Board found that the Veteran set foot in the Republic of Vietnam in 1970.  The Board then reopened service connection for an acquired nervous disorder and heart disease; granted service connection for diabetes mellitus and erectile dysfunction; denied service connection for pancreatitis, low back pain, arthritis, and painful knee joints; and remanded service connection for stomach disorders, hypertension, insomnia, bilateral hearing loss, headaches, respiratory disorder, circulatory insufficiency of the legs and feet, bilateral ankle edema, eye disorder, skin disorder, residuals of a laceration of the left hand, heart disease, acquired nervous disorder, and gout.  A June 2008 rating decision then granted service connection for generalized anxiety disorder, scar as a residual of a laceration of the left hand, hypertension, and a skin disorder.  The case then returned to the Board in April 2009 and the Board denied service connection for hearing loss of the left ear, headaches, circulatory insufficiency of the lower legs, eye disorder, bilateral ankle disability, and respiratory disorder.  The Board also remanded service connection for hearing loss of the right ear, heart disease, stomach disorders, insomnia, and gout.  In October 2010, the Board denied entitlement to service connection for hearing loss of the right ear, stomach disorders, and insomnia.  The Board again remanded service connection for gout.  The Board also remanded the issues of entitlement to an earlier effective date for the grant of service connection for generalized anxiety disorder and entitlement to a higher rating for hypertension and diabetes mellitus on the basis that the Veteran disagreed with the assigned rating and effective date but was not issued a statement of the case.       

Subsequent to the Board remands, the Veteran was granted service connection for coronary artery disease in August 2011.  Although the October 2010 Board decision stated that a statement of the case had not been issued for entitlement to a higher rating for hypertension, the Board notes that a statement of the case for this issue was sent to the Veteran in November 2009.  The RO issued a statement of the case regarding entitlement to an earlier effective date for generalized anxiety disorder and entitlement to a higher rating for diabetes mellitus in December 2011 in compliance with the October 2010 Board remand.  The Veteran contacted the RO stating that he had not received the statement of the case and review of the file reveals that the RO reissued the statement of the case in February 2012.  The Veteran did not timely perfect these issues to the Board.  As such, there has been substantial compliance with the Board remand directives and the only issue that remains before the Board is entitlement to service connection for gout.  

The Veteran provided testimony before a decision review officer in November 2005 and before the undersigned Veterans Law Judge in February 2007.  Transcripts of these hearings are associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's gout is caused by his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for gout as secondary to service-connected disabilities have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for gout.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the Veteran has a current diagnosis of gout and that he is service-connected for several disorders, to specifically include diabetes mellitus, kidney disease, coronary artery disease, and hypertension.  The Veteran contends that his gout is related to his service-connected disorders.  

During his November 2005 and February 2007 hearings, the Veteran testified that he has been receiving ongoing treatment for gout, which includes prescription medication.  The Veteran's treatment records confirm his testimony that he has been in receipt of prescription medication for gout and that possible gout was observed in the 1990's.  The Board remanded the issue of service connection for gout in October 2007 to obtain a medical opinion regarding whether the Veteran's gout was caused or aggravated by his service-connected disorders.  

The Veteran was afforded a VA examination in March 2008.  The examiner opined that the Veteran's gout first developed in the 1990's and that the gout did not develop while in service.   The examiner further stated that the Veteran had no service-connected disabilities and therefore there were no service-connected disabilities that contributed to his gout.  However, the Board notes that this is incorrect as the Veteran was service-connected at that time for diabetes mellitus and erectile dysfunction.  

The April 2009 Board decision remanded the issue for another VA medical opinion.  In July 2009, the same examiner provided an addendum opinion which stated that the gout did not develop during active duty and is not related to active duty as it developed several years after active duty.

The issue was again remanded in October 2010 due to inadequate medical reports.  A December 2011 VA examination report stated that the Veteran required continuous medication for gout.  Although the examiner opined that the Veteran's gout was not caused or aggravated by his diabetes mellitus, the examiner specifically stated that gout "frequently occurs in combination with other medical problems such as obesity, hypertension, insulin resistance, chronic kidney disease, and hyperlipidemia."  At the of this examination, the Veteran was service-connected for kidney disease and hypertension but the examiner's opinion only stated that the Veteran's gout was not caused or aggravated by his diabetes mellitus. 

An additional medical opinion was obtained in June 2014.  The evaluator stated that the Veteran's gout was not related to his diabetes mellitus.  The report again did not provide an opinion as to whether his gout was related to his other service-connected disorders, such as hypertension or kidney disorder.  

In January 2015, the Veteran's representative submitted medical literature which asserts a relationship between gout and diseases such as diabetes mellitus, high blood pressure, and renal disease.  The literature also noted that gout can develop secondary to drug therapy from diuretics.  The Board finds this medical literature to be highly probative evidence.    

In light of the evidence of record and after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for gout secondary to service-connected disabilities is warranted.  Initially, the Board finds that the March 2008, July 2009, December 2011, and June 2014 VA medical opinions are inadequate as the evaluators did not adequately consider whether the Veteran's gout was caused or aggravated by his service-connected disorders other than diabetes mellitus.  Moreover, the Board finds it significant that the December 2011 VA examiner specifically stated that gout "frequently occurs in combination with other medical problems such as obesity, hypertension, insulin resistance, chronic kidney disease, and hyperlipidemia."  The Board finds this statement to be highly probative evidence that there is a relationship between the Veteran's gout and his service-connected disabilities as the Veteran is service-connected for hypertension and kidney disease.  Moreover, the Board notes that a March 2012 VA examination report noted that the date of diagnosis for the Veteran's hypertension was approximately 1970 and the date of diagnosis for his kidney disorder was approximately 1992.  The Board finds this significant since the March 2008 VA examination report noted a history of gout dating back to approximately the 1990's.  Thus, the Board finds that service connection for gout secondary to service-connected disabilities is warranted in light of the evidence that the Veteran's kidney condition and hypertension pre-dated his gout, as well as the medical literature associating a relationship between gout and hypertension, diabetes mellitus, and kidney disease, and the December 2011 VA examiner's statement that gout "frequently occurs in combination with" hypertension and chronic kidney disease. 


ORDER

Entitlement to service connection for gout of the bilateral feet secondary to service-connected disabilities is granted.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


